Citation Nr: 1445977	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-04 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for peripheral vascular disease of the lower extremities.  

3.  Entitlement to service connection for non-ischemic cardiomyopathy (claimed as congestive heart failure).

4.  Entitlement to service connection for residuals of a shell fragment wound in the head.

5.  Entitlement to service connection for an eye condition.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for periodontal disease (claimed as a dental condition).


REPRESENTATION

Appellant represented by:	Drew Early, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1963 to November 1966.  He died in February 2010.  The appellant is his spouse, who is substituted as the appellant for purposes of adjudicating the Veteran's service connection claims. 38 U.S.C. § 5121A (allows for substitution in case of death of a claimant who dies on or after October 10, 2008).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Philadelphia, Pennsylvania.  The Atlanta, Georgia, RO subsequently assumed jurisdiction.  

The appellant appeared at a videoconference hearing at the RO before the undersigned Veterans Law Judge in July 2014, who presided over the hearing in Washington, DC.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The appellant specifically withdrew the issues of service connection for peripheral vascular disease of the lower extremities, non-ischemic cardiomyopathy (claimed as congestive heart failure), residuals of a shell fragment wound in the head, an eye condition, hearing loss, tinnitus, hypertension, and periodontal disease (claimed as a dental condition) at the time of the July 2014 videoconference hearing.

2.  The Veteran died in February 2010. 

3.  The causes listed on the Veteran's amended death certificate are as follows: immediate cause of pneumonia; due to or as a consequence of decubitis ulcer in right lower extremity; significant conditions contributing to death but not related to the cause, diabetes mellitus II (DM). 

4.  At the time of the Veteran's death, service connection was not in effect for any disabilities.  

5.  Resolving reasonable doubt in favor of the appellant, the Veteran developed DM as a result exposure to Agent Orange in service in Vietnam and this either contributed substantially or materially or aided or lent assistance to the production of the Veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran of the issues of service connection for peripheral vascular disease of the lower extremities, non-ischemic cardiomyopathy (claimed as congestive heart failure), residuals of a shell fragment wound in the head, an eye condition, hearing loss, tinnitus, hypertension, and periodontal disease (claimed as a dental condition), have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).

2.  A disability incurred in service contributed to the cause of the Veteran's death. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Issues of Service Connection for Accrued Benefits Purposes

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  In this case, the appellant, and at the July 2014 videoconference hearing, withdrew the issues of service connection for peripheral vascular disease of the lower extremities, non-ischemic cardiomyopathy (claimed as congestive heart failure), residuals of a shell fragment wound in the head, an eye condition, hearing loss, tinnitus, hypertension, and periodontal disease (claimed as a dental condition); hence, there remain no allegations of errors of fact or law for appellate consideration as it relates to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.


Service Connection for Cause of the Veteran's Death

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist appellants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VA has a duty to notify an appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  As it relates to the claim of service connection for the cause of the Veteran's death, as the Board is granting the full benefit sought on appeal, the claim is substantiated, there remains no further benefit, and there are no further VCAA duties.  

Dependency and Indemnity Compensation (DIC) will be paid to the surviving spouse of a veteran if the veteran dies of a service connected disability.  38 U.S.C.A. § 1310.  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b). 

In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death, or that there was a causal relationship between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  If the service-connected disability affected a vital organ, consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.  38 C.F.R. § 3.312(c)(2). 

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or  for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran was diagnosed with DM, which is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable with respect to that diagnosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as DM, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  The list of diseases associated with exposure to certain herbicide agents includes DM.  See 38 C.F.R. § 3.309(e).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principal cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather is must be shown that there was a causal connection.  38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  Service-connected diseases or injuries affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

In terms of a DIC claim based on cause of death, the first requirement, "evidence of a current disability, will always have been met (the current disability being the condition that caused the veteran to die)".  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

The appellant maintains and has testified that at the time of his death, the Veteran had been diagnosed with DM and that this arose as a result of his exposure to herbicides in Vietnam.  She maintains that the Veteran's DM contributed to his death and that service connection for the cause of the Veterans' death is warranted.  

The Veteran's service in Vietnam has been verified.  The question which has arisen is whether the Veteran had been diagnosed as having DM during his lifetime.  

In this regard, the Board notes that there were several notations of DM made in treatment records prepared in close proximity to the Veteran's death.  In a February 3, 2010 admission report, assessments of DM, also reported as DM Type II, were noted.  In a February 5, 2010 consultation report note, a diagnosis of DM was also reported.  

In January 2011, a VA opinion was obtained with regard to the validity of the diagnosis of DM given the available laboratory findings.  The examiner noted the lab findings in the record and indicated that the Veteran presented with symptomatic hypoglycemic likely secondary to sepsis and malnutrition.  The examiner stated that as the Veteran was malnourished with low weight and low body mass index, there was likelihood that malnutrition caused hypoglycemia as a result of substrate limitation of gluconeogenesis and glycogenosis.  She opined that the Veteran did not have a valid diagnosis of DM.  

In support of her claim, the Veteran submitted a July 2014 report from J. Bush, M.D.  Dr. Bush indicated that it was as likely as not that the Veteran did have a diagnosis of DM.  He cited to medical literature from the American Diabetes Association and noted that the Veteran fit into the category of "Metabolic Syndrome".  He stated that this increased the chances of developing DM, especially in one exposed to Agent Orange.  He opined that the Veteran met the criteria for DM Type II.  

As the Veteran had service in Vietnam, as DM Type II is recognized as a presumptive disease for the grant of service connection due to herbicide exposure, and as the evidence is at least in equipoise as to whether the Veteran had DM Type II during his lifetime, the Board finds that the Veteran's had DM Type II which was a result of his period of service in Vietnam.  

As to the appellant's contention that the Veteran's DM Type II contributed to his cause of death, the Board observes that Dr. Bush, in his July 2014 report, indicated that it was as likely as not that there was a nexus between the Veteran's DM and his death.  The Board further observes, as noted above, that on the Veteran's amended death certificate, DM was listed as a significant condition contributing to death but not related to the cause of death. 

The Board finds that DM was not the immediate or underlying cause of death.  As noted above, DM is listed on the death certificate as being a significant condition contributing to death.  The Board also notes that Dr. Bush has indicated that there is a nexus between the Veteran's DM and his death.  

DM has been related to the Veteran's active service and was listed on the Veteran's death certificate as being a significant condition contributing to his death (but not resulting in the underlying cause of death).  However, while the death certificate indicated that DM was a significant condition contributing to death, Dr. Bush, in his July 2014 report, indicated that there was a nexus between the Veteran's DM and his death.  The comments in the July 2014 letter, written subsequent to the certification of the Veteran's death certificate, appear to indicate that the Veteran's DM either contributed substantially or materially to the cause of the Veteran's death or that it aided or lent assistance to the production of death.  Based on the foregoing, and with resolution of doubt in the appellant's favor, the Board finds that the evidence of record supports a grant of service connection for the cause of the Veteran's death.

For the reasons set forth above, and resolving reasonable doubt in favor of the appellant, the Board finds that the record as it now stands allows for a grant of service connection for the cause of the Veteran's death.


ORDER



Service connection for the cause of the Veteran's death is granted.  

The appeal regarding the claims of service connection for peripheral vascular disease of the lower extremities, non-ischemic cardiomyopathy (claimed as congestive heart failure), residuals of a shell fragment wound in the head, an eye condition, hearing loss, tinnitus, hypertension, and periodontal disease (claimed as a dental condition) is dismissed.


____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


